Citation Nr: 1454056	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a change in the Veteran's vocational rehabilitation employment goal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, from November 1992 to November 1995, and from December 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 Administrative Review by the RO's Vocational Rehabilitation Service, which denied the Veteran's request to amend the employment goal in his individualized employment assistance plan.  The Veteran has perfected a timely appeal to the Board.  

The Veteran presented sworn testimony in support of his appeal during a July 2014 hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

During the July 2014 hearing on appeal, the Veteran and his representative noted that the Veteran had recently submitted new documentary evidence in support of his appeal, along with a written "hearing response."  Unfortunately, such evidence has not been associated with his claims file.  

We note that the Veteran relocated to Texas in July 2014; therefore the RO must ensure that all correspondence goes to his current address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should perform another check to ensure that the new documentary evidence and argument are not already located at the RO.  

2.  The RO should contact the Veteran and his representative to inform them that his "hearing response" and the accompanying documents have not been associated with the claims file, and that the Veteran is invited to resubmit them for review.  He should be informed that if such evidence is not received within a reasonable time, his appeal will be reviewed based upon all the evidence which is contained in the record.

3.  If new evidence is received from the Veteran and/or his representative, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  If no new evidence is received, the appeal may be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Continued on next page


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

